            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




ROBERTSON STATION, LP, et         CV 19-5359 DSF (RAOx)
al.,
      Plaintiffs,                 Order to Show Cause re
                                  Remand for Lack of Subject
               v.                 Matter Jurisdiction

FEDERAL EXPRESS CORP.,
      Defendant.



   Defendant removed this case to this Court on the basis of
diversity jurisdiction. However, the citizenship of one or more
parties is not properly pleaded. Only the citizenships of the
general partners of the limited partnerships is pleaded; the notice
of removal is silent as to any limited partners. It is also unclear
from the notice of removal whether the citizenships of all members
of the LLCs are identified. Therefore, Defendant is ordered to file
an amended notice of removal, with a redlined version sent to the
chambers e-mail inbox, no later than November 4, 2019 correcting
the jurisdictional allegations. Failure to allege subject matter
jurisdiction adequately will result in the case being remanded.

  IT IS SO ORDERED.


Date: 10/19/2019                  ___________________________
                                  Dale S. Fischer
                                  United States District Judge
